Case 1:20-cv-02121-EK-CLP Document 1 Filed 05/09/20 Page 1 of 14 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK

 ANTHONY GREAVES, on behalf of herself)
 and all others similarly situated,   )
                                      )
                Plaintiff,            )
                                      )                 Case No.. 1:20-cv-2121
 vs.                                  )
                                      )
 NORWEGIAN AIR SHUTTLE ASA, a foreign )                Honorable _________________
 corporation,                         )
                                      )
                Defendant.            )
                                      )
                                      )
                                      )
                   CLASS ACTION COMPLAINT AND JURY DEMAND

                                       INTRODUCTION


       1.      Plaintiff Anthony Greaves (“Plaintiff”), by and through his counsel, files this Class

Action Complaint against NORWEGIAN AIR SHUTTLE ASA, (hereinafter “Defendant” or

“Norwegian Air”), on behalf of himself and on behalf of a class of similarly situated individuals,

and alleges, upon personal knowledge as to his own actions, and upon information and belief as to

all other matters, as follows:

                                 NATURE OF THE ACTION

       2.      The Covid-19 pandemic confronts Americans with one of the greatest health and

economic crises in the history of our nation, threatening the lives and livelihoods of millions.

Shared sacrifice and mutual responsibility have never been more important to navigate these

uncertain times. Tens of millions have been forced to file for unemployment in a matter of weeks,

and pocketbooks are being stretched like never before. For individuals and businesses alike, the

need for cash and liquidity has never been greater.


                                                 1
Case 1:20-cv-02121-EK-CLP Document 1 Filed 05/09/20 Page 2 of 14 PageID #: 2



       3.      Unfortunately, Norwegian Air, a low-cost international airline that carries millions

of passengers and generates billions in revenue on an annual basis, has refused to honor its

contractual obligations during this crisis.

       4.      With mounting flight cancellations due to the Covid-19 pandemic, Defendant has

refused to provide contractually guaranteed full cash refunds for cancelled flights to passengers.

Defendant has reprehensibly extracted maximum capital from customers, while padding its own

balance sheets. Defendant’s innocent customers are now left holding the bag.

       5.      In lieu of contractually guaranteed refunds, Defendant has, at best, required

Plaintiff and the Class to accept devalued, expiring flight coupons for use on its own airline that

carry substantially less or no value to Plaintiff and the Class during this uncertain time.

       6.      Defendant’s uniform conduct is equally applicable to Plaintiff and the Class.

Plaintiff brings this action against Defendant for breach of contract and to seeks an order from this

Court requiring Defendant to, among other things, (1) discontinue the illegal practice of issuing

coupons in lieu of refunds to any Class Member who has not requested coupons, and (2) pay

damages and/or restitution to Plaintiff and the Class.

                                 JURISDICTION AND VENUE

       7.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d)(2). The

amount in controversy, exclusive of interest and costs, exceeds the sum or value of $5,000,000 and

is a class action in which there are numerous class members who are citizens of states different

from Defendant, a citizen of a foreign state.

       8.      This Court has personal jurisdiction over Defendant because Defendant conducts

substantial business in New York, including entering into contracts with New York residents,

maintaining a continuous physical business presence in New York, and providing flights and


                                                  2
Case 1:20-cv-02121-EK-CLP Document 1 Filed 05/09/20 Page 3 of 14 PageID #: 3



services in New York. Further, a substantial portion of the acts complained of herein took place

in New York.

        9.      Venue is proper in this District because Defendant systematically and continuously

conducts business in this District and many of the events that gave rise to Plaintiff’s claims

occurred in this District.

                                             PARTIES

        10.     Plaintiff Anthony Greaves is an individual and a citizen of New York.

        11.     Defendant NORWEGIAN AIR SHUTTLE ASA is a foreign corporation organized

under the laws of Norway, with its principal place of business in Fornebu, Norway. Defendant’s

registered agent in New York is C T Corporation System, which accepts service on behalf of

Defendant at 28 Liberty Street, New York, New York, 10005.

                                  FACTUAL ALLEGATIONS

        12.     Norwegian Air is a low-cost international air carrier that ordinarily offers hundreds

of regular flight routes, carrying more than 30 million passengers per year, servicing 39 countries

and more than 150 destinations on five continents, including Europe, Asia, Africa, North America,

and South America.

        13.     Defendant’s flight route network provides regular routes to numerous airports and

destinations in the United States, including Austin, Texas; Boston; Chicago; Denver; Fort

Lauderdale, Florida; Los Angeles; Miami; New York JFK; Newark; Oakland, California; Orlando,

Florida; San Francisco; Seattle; and Tampa, Florida.

        14.     Defendant’s regular routes include multiple flights departing from and arriving in

New York’s JFK International Airport, located in the Eastern District of New York.




                                                  3
Case 1:20-cv-02121-EK-CLP Document 1 Filed 05/09/20 Page 4 of 14 PageID #: 4



        15.      Defendant offers and sells flight tickets directly to customers, who make monetary

payments to Defendant in exchange for a selected flight itinerary that conforms to customer’s

specifically selected travel schedule. Defendant also offers flights through multiple online third

party booking sites.

        16.      Defendant collects passenger identification information as part of each ticket sale,

including name, address, and telephone information, and each ticket purchased guarantees

customers a seat on a specific, scheduled flight departing at a specific time from a specific airport.

        17.      As part of each ticket purchase, Defendant makes a promise and warranty to

customers that in the event of a flight cancellation or substantially interrupted flight, customers are

entitled to a full cash refund.

        18.      In Norwegian Air’s Contract of Carriage, Defendant promises that, “[i]f at any time

after the Booking has been made, your flight is cancelled, re-routed or delayed, we will provide

assistance in accordance with the applicable laws.” 1

        19.      Article 12 of Defendant’s Contract of Carriage states that “[i]f we do not succeed

in carrying you, we will refund the Ticket pursuant to this Article.”             For refunds due to

cancellations, Defendant promises:

              a) If no part of the Ticket has been used, a sum equivalent to the total Fare, including

                 specific charges for Optional Services such as Baggage and seat reservation for

                 which you have paid in addition to the Fare, will be refunded.

              b) If part of the Ticket has been used, a sum corresponding to the unused part of the

                 journey will be refunded.




1
 https://www.norwegian.com/uk/booking/booking-information/legal/general-conditions-of-
carriage/ (last visited May 7, 2020).
                                                   4
Case 1:20-cv-02121-EK-CLP Document 1 Filed 05/09/20 Page 5 of 14 PageID #: 5



       20.     49 U.S.C.S. 41712 prohibits unfair or deceptive practices in the air carrier industry

and “since at least the time of an Industry Letter of July 15, 1996 … the [DOT’s] Aviation

Enforcement Office has advised carriers that refusing to refund a non-refundable fare when a flight

is cancelled and the passenger wishes to cancel is a violation” of that section. Enhancing Airline

Passenger Protections, 76 Fed. Reg. 23110-01, 23129.

       21.     Prior to the Covid-19 crisis, Defendant honored its promises and warranties to offer

U.S. passengers full refunds, as required by DOT rules.

                        Defendant’s Response to the Covid-19 Pandemic

       22.     On January 30, 2020, the World Health Organization declared the Covid-19 virus

a public health emergency of international concern.

       23.     As of late-February, Covid-19 confirmed cases in the United States were detected

and exponentially increasing, including cases that were not caused by recent international travel

but through community spread.

       24.     On March 11, 2020, the WHO officially declared Covid-19 a global pandemic.

       25.     Throughout March, daily cases of Covid-19 were increasing dramatically as well,

in addition to many of the 36 countries where they offer air travel.

       26.     By March, it was abundantly clear that the United States was going to be hit hard

by the rapidly spreading Covid-19 pandemic and that dramatic changes to ordinary consumer

behavior, including widespread discontinuation of non-essential travel and congregating in

enclosed spaces (like airports and airplanes), were imminent.

       27.     Across the United States, state and local governments began issuing shelter-in-

place orders that specifically prohibited non-essential travel, specifically including air travel

because of the extraordinary risk that air travel presented to the ability to strictly adhere to social

                                                  5
Case 1:20-cv-02121-EK-CLP Document 1 Filed 05/09/20 Page 6 of 14 PageID #: 6



distancing standards and avoid inter-community and inter-state travel—both of which threatened

to dramatically increase the spread of the virus.

       28.      The U.S. Federal Government issued social distancing guidelines that further

warned of the substantial risks of human-to-human and community spread of the virus, and air

travel was clearly discouraged.

       29.      It was entirely known and foreseeable to Defendant that many of its previously

scheduled flights, arriving in and departing from the United States, would need to be cancelled in

order to protect the public from a catastrophic infection spread and loss of life and respond to the

dramatically decreased demand for air travel.

       30.      Yet, Defendant quietly ceased honoring contractual agreements with Plaintiff and

the putative class by discontinuing full cash refunds for cancelled and substantially rescheduled

flights. Instead, at best, Defendant may provide certain customers only devalued redeemable

credits for future use on their own airline.

       31.      The credits purportedly offered by Defendant are not automatically applied to

accounts, and passengers are required to navigate a bureaucratic process in order to specifically

request them.

       32.      Defendant has erected bureaucratic barriers which prevent passengers from

requesting and obtaining refunds or flight credits, ensuring a windfall for Defendant.

       33.      For passengers who are able to successfully navigate the request process, Defendant

also set harsh and untenable expiration dates on the future credits, permitting the company to

receive a windfall because many passengers will not redeem the credits.




                                                    6
Case 1:20-cv-02121-EK-CLP Document 1 Filed 05/09/20 Page 7 of 14 PageID #: 7



       34.     The practice of offering expiring credits in lieu of refunds is particularly wrongful

and inadequate during the Covid-19 epidemic because it remains entirely unclear when

international air travel will once again be safe.

       35.     The future flight credits provide Defendant additional opportunities to charge

service, processing, baggage, and other fees that will ensure Defendant additional future profits—

while retaining Plaintiff cash in the interim—substantially diminishing any value for Plaintiff and

the putative class.

       36.     Recognizing the abuse, and potential for abuse, by Defendant and other airline

companies, the United States Department of Transportation (“DOT”) was forced to step in to

remind Defendant that they remain under an obligation to provide passengers with their rights to

a refund for a cancelled flight resulting from the Covid-19 pandemic.

       37.     On April 3, 2020, the DOT issued a notice to remind carriers that, “passengers

should be refunded promptly when their scheduled flights are cancelled or significantly delayed.” 2

The notice stated that “[a]lthough the COVID-19 public health emergency has had an

unprecedented impact on air travel, the airlines’ obligation to refund passengers for cancelled or

significantly delayed flights remains unchanged.” (Emphasis added).

       38.     The DOT notice continued that:

       [t]he Department is receiving an increasing number of complaints and inquiries
       from ticketed passengers, including many with non-refundable tickets, who
       describe having been denied refunds for flights that were cancelled or significantly
       delayed. In many of these cases, the passengers stated that the carrier informed
       them that they would receive vouchers or credits for future travel. But many airlines
       are dramatically reducing their travel schedules in the wake of the COVID-19
       public health emergency. As a result, passengers are left with cancelled or

2
 https://www.transportation.gov/sites/dot.gov/files/2020-
04/Enforcement%20Notice%20Final%20April%203%202020_0.pdf (last visited April 24,
2020).

                                                    7
Case 1:20-cv-02121-EK-CLP Document 1 Filed 05/09/20 Page 8 of 14 PageID #: 8



       significantly delayed flights and vouchers and credits for future travel that are not
       readily usable. Carriers have a longstanding obligation to provide a prompt refund
       to a ticketed passenger when the carrier cancels the passenger’s flight or makes a
       significant change in the flight schedule and the passenger chooses not to accept
       the alternative offered by the carrier. The longstanding obligation of carriers to
       provide refunds for flights that carriers cancel or significantly delay does not cease
       when the flight disruptions are outside of the carrier’s control (e.g., a result of
       government restrictions). The focus is not on whether the flight disruptions are
       within or outside the carrier’s control, but rather on the fact that the cancellation is
       through no fault of the passenger. Accordingly, the Department continues to view
       any contract of carriage provision or airline policy that purports to deny refunds to
       passengers when the carrier cancels a flight, makes a significant schedule change,
       or significantly delays a flight to be a violation of the carriers’ obligation that could
       subject the carrier to an enforcement action.
       …
       Specifically, the Aviation Enforcement Office will refrain from pursuing an
       enforcement action against a carrier that provided passengers vouchers for future
       travel in lieu of refunds for cancelled or significantly delayed flights during the
       COVID-19 public health emergency so long as: (1) the carrier contacts, in a timely
       manner, the passengers provided vouchers for flights that the carrier cancelled or
       significantly delayed to notify those passengers that they have the option of a
       refund; (2) the carrier updates its refund policies and contract of carriage provisions
       to make clear that it provides refunds to passengers if the carrier cancels a flight or
       makes a significant schedule change; and (3) the carrier reviews with its personnel,
       including reservationists, ticket counter agents, refund personnel, and other
       customer service professionals, the circumstances under which refunds should be
       made.
       39.     In addition to violation of its own contract of carriage, Defendant has failed to

conform to the April 3, 2020 DOT Notice and 49 U.S.C. 41712 and offer full refunds to its

passengers.

       40.     Defendant has deprived Plaintiff and the Class of the monetary refunds to which

they are entitled by (1) failing to provide refunds to their credit or debit cards; (2) issuing coupons

or vouchers in place of refunds; (3) rendering it functionally impossible to specifically request

refunds or vouchers/coupons by inaccessibility of customer service, with wait times of several

hours frequently reported; and/or (4) obscuring passengers’ right to a monetary refund.




                                                  8
Case 1:20-cv-02121-EK-CLP Document 1 Filed 05/09/20 Page 9 of 14 PageID #: 9



                              Plaintiff’s Use of Defendant’s Services

       41.     Plaintiff Anthony Greaves purchased a one-way ticket for travel with Defendant

that was scheduled to depart from New York JFK to Rome on March 19.

       42.     Plaintiff paid approximately $477 for the ticket using a credit card

       43.     Without notice to Plaintiff Defendant cancelled Plaintiff’s flight.

       44.     Plaintiff learned about the cancellation on March 17 only through Defendant’s

website.

       45.     No leg or portion of Plaintiff’s scheduled flight through Defendant’s airline

occurred.

       46.     Plaintiff did not engage in any international air travel in relation to the tickets he

purchased from Defendant.

       47.     Defendant did not and cannot provide Plaintiff alternative transportation of any

kind in relation to the ticket he purchased.

       48.     Plaintiff’s flight was not and will not be rescheduled by Defendant.

       49.     Plaintiff has made multiple calls to Defendant and has been denied a refund on each

occasion.

       50.     More than a month has passed since the cancellation, and Defendant has failed to

offer or provide Plaintiff with a monetary refund for the cancelled ticket.

       51.     Defendant has not even offered Plaintiff a travel voucher as compensation for the

cancelled flight, and has made it functionally impossible to obtain one.

       52.     Plaintiff does not want an expiring coupon/voucher for use on Defendant’s airline

in lieu of a monetary refund, as he has no use for one.

       53.     Plaintiff has suffered damages as a result of Defendant conduct.


                                                 9
Case 1:20-cv-02121-EK-CLP Document 1 Filed 05/09/20 Page 10 of 14 PageID #: 10



                                   CLASS ALLEGATIONS

       54.     Plaintiff brings this class action under Rule 23 and seek certification of the claims

and issues in this action pursuant to the applicable provisions of Rule 23. The proposed class is

defined as:

       All persons residing in the United States or its territories who purchased tickets for
       travel on a Norwegian Air flight to operate from March 1, 2020 through the date of
       a class certification order, whose flight(s) were canceled by Defendant, and who
       were not provided a monetary refund, including charges and fees. Excluded from
       the Class are (a) any person who has specifically requested a coupon or voucher in
       lieu of a monetary refund; (b) any person who requested and received alternative
       air transportation in lieu of a monetary refund; (c) all persons who are employees,
       directors, officers, and agents of either Defendant; (d) governmental entities; and
       (e) the Court, the Court’s immediate family, and Court staff.
       55.     Plaintiff reserves the right to amend or modify the Class definitions with greater

specificity or division into subclasses after having had an opportunity to conduct discovery.

       56.     Numerosity. Fed. R. Civ. P. 23(a)(1). Defendant carries tens of millions of

passengers per year on tens of thousands of normally scheduled of flights. A significant percentage

of those flights beginning in March 2020 have been cancelled. At a minimum, there are thousands

of Class Members but very likely many more. The exact size of the proposed class and the identity

of all class members can be readily ascertained from Defendant’s records.

       57.     Commonality. Fed. R. Civ. P. 23(a)(2) and (b)(3). There are questions of law and

fact common to the class, which questions predominate over any questions affecting only

individual class members. Common issues include:

               A.     Whether Defendant formed contracts with its passengers in selling them
                      tickets for air travel;

               B.     Whether Defendant’s conduct breaches the terms of its contracts with its
                      passengers;

               C.     Whether Defendant is required to provide a monetary refund, rather than an
                      expiring voucher, to passengers for cancelled flights.

                                                10
Case 1:20-cv-02121-EK-CLP Document 1 Filed 05/09/20 Page 11 of 14 PageID #: 11




                   D.     The nature of the relief, including equitable relief, to which Plaintiff and the
                          class are entitled.

        58.        Typicality. Fed. R. Civ. P. 23(a)(3). Plaintiff’s claims are typical of the claims of

the Class he seeks to represent. Plaintiff and all Class members were exposed to substantially

similar contracts, breaches, and sustained injuries arising out of and caused by Defendant’s

unlawful conduct, which occurred pursuant to a uniform policy.

        59.        Adequacy of Representation. Fed. R. Civ. P. 23(a)(4). Plaintiff will fairly and

adequately represent and protect the interests of the members of the Class. Further, Plaintiff’s

counsel is competent and experienced in litigating class actions.

        60.        Superiority. Fed. R. Civ. P. 23(b)(3). A class action is superior to any other

available means for the fair and efficient adjudication of this controversy. The claims of Plaintiff

and individual class members are small compared to the burden and expense that would be required

to separately litigate their claims against Defendant, and it would be impracticable for class

members to seek redress individually. Litigating claims individually would also be wasteful to the

resources of the parties and the judicial system and create the possibility of inconsistent or

contradictory judgments. Class treatment provides manageable judicial treatment which will bring

an orderly and efficient conclusion to all claims arising from Defendant’s misconduct. Class

certification is therefore appropriate under Rule 23(b)(3).

        61.        Class certification is also appropriate under Rule 23(b)(1), as the prosecution of

separate actions by individual members of the class would create the risk of adjudications with

respect to individual class members that would, as a practical matter, be dispositive of the interests

of other members not parties to the adjudication and substantially impair their ability to protect

those interests.



                                                    11
Case 1:20-cv-02121-EK-CLP Document 1 Filed 05/09/20 Page 12 of 14 PageID #: 12



        62.     Class certification is also appropriate under Rule 23(b)(2), as Defendant has acted

and/or refused to act on grounds generally applicable to the class, thereby making final injunctive

relief or corresponding declaratory relief appropriate for the class.

                                   FIRST CAUSE OF ACTION

                                         Breach of Contract

        63.     Plaintiff incorporates all factual allegations in the Complaint by reference as if fully

set forth herein.

        64.     A contract was formed between Plaintiff and Class members on the one hand and

Defendant on the other with respect to the purchase of airfare.

        65.     The contract was offered by Defendant and formed at the time Plaintiff and the

Class accepted it by purchasing their tickets.

        66.     The contract that governs the transactions at issue in this case requires refunds for

cancelled flights where the passenger does not elect to take substitute transportation.

        67.     Plaintiff and the Class performed their obligations under the contract.

        68.     Defendant breached the contract when denied monetary refunds to passengers on

canceled or substantially delayed/interrupted flights.

        69.     Defendant’s breaches were willful and not the result of mistake or inadvertence.

        70.     As a result of Defendant’s breach, Plaintiff and other Class members have been

damaged in an amount to be determined at trial.

                                      REQUEST FOR RELIEF

        WHEREFORE, Plaintiff, on behalf of himself and the class of similarly situated

individuals, requests the Court to:

        (a)     Certify the case as a class action pursuant to Rule 23 of the Federal Rules of Civil

                Procedure, designate Plaintiff as representative of the class and designate counsel

                                                  12
Case 1:20-cv-02121-EK-CLP Document 1 Filed 05/09/20 Page 13 of 14 PageID #: 13




               of record as class counsel;

       (b)     Order Defendant to provide actual damages and equitable monetary relief

               (including restitution) to Plaintiff and class members and/or order Defendant to

               disgorge profits realized as a result of its unlawful conduct;

       (c)     Order Defendant to pay punitive damages, as allowable by law, to Plaintiff and

               class members;

       (d)     Declare Defendant’s conduct unlawful and enter an order enjoining Defendant from

               continuing to engage in the conduct alleged herein;

       (e)     For both pre and post-judgment interest at the maximum allowable rate on any

               amounts awarded;

       (f)     For costs of the proceedings herein;

       (g)     For reasonable attorneys’ fees as allowed by law; and

       (h)     Award such other relief as the Court deems appropriate under the circumstances.
                                         JURY DEMAND

       Plaintiff, on behalf of himself and the Class of all others similarly situated, hereby demands

a trial by jury on all issues so triable pursuant to Rule 38 of the Federal Rules of Civil Procedure.



DATED: May 9, 2020                                            Respectfully submitted,


                                                              LIDDLE & DUBIN, P.C.

                                                              s/ Nicholas A. Coulson

                                                              David R. Dubin (PHV Forthcoming)
                                                              ddubin@ldclassaction.com
                                                              Nicholas A. Coulson (PHV Forthcoming)
                                                              ncoulson@ldclassaction.com
                                                              975 E. Jefferson Avenue
                                                              Detroit, Michigan 48207
                                                              Tel: 313-392-0015
                                                              Fax: 313-392-0025



                                                 13
Case 1:20-cv-02121-EK-CLP Document 1 Filed 05/09/20 Page 14 of 14 PageID #: 14



                                               Attorneys for Plaintiff and the
                                               Putative Class




                                      14
